Argued April 30, 1924.
This is an appeal from a decree opening a judgment on an allegation of fraud on the part of the plaintiff. Application to open a judgment entered on a warrant of attorney is addressed to the discretion of the court and is to be disposed of according to equitable principles. The judge to whom the application is made acts as a chancellor and on an appeal from his decree we are only required to inquire whether his discretion has been rightfully exercised. Where there is contradictory evidence and more than oath against oath, it is for the judge to determine in whose favor the scale turns. The case as disclosed by the evidence, seems to be one proper for the consideration of a jury and the decree of the court is therefore affirmed at the cost of the appellant.